Name: Commission Regulation (EEC) No 284/86 of 7 February 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2. 86 Official Journal of the European Communities No L 33/ 19 COMMISSION REGULATION (EEC) No 284/86 of 7 February 1986 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the indicative price for the 1 986/87 marketing year for colza and rape seed, in case of advance fixing for July 1986, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1986/87 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 191 /86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3772/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 191 /86 Q as amended by Regulation (EEC) No 218/86 (8) ; Whereas, in the absence of the target price for the 1 985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for March , April , May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for February, March, April , May and June 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, there ­ fore , be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for February, March, April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 8 February 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for March , April , May and June 1986 for colza and rape seed . 3 . The amount of the subsidy in the case of advance fixing for July 1986 will , however, for colza and rape seed, be confirmed or replaced as from 8 February 1986 to take into account the indicative price which is fixed for these products for the 1986/87 marketing year. (') OJ No 172, 30 . 9 . 1966, p . 3025/ 66 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . 3) OJ No L 164, 24 . 6 . 1985, p. 11 . Article 2 This Regulation shall enter into force on 8 February 1986 . (4) OJ No L 362, 31 . 12 . 1985, p . 24 .Ã 5) OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 143 , 30 . 5 . 1984, p . 4 . 0 OJ No L 23 , 30 . 1 . 1986, p . 21 . 8) OJ No L 27, 1 . 2 . 1986, p . 35 . 0 OJ No L 266, 28 . 9 . 1983 , p. 1 . No L 33/20 Official Journal of the European Communities 8 . 2. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1986 . For the Commission Frans ANDRIESSEN Vice-President 8 . 2 . 86 Official Journal of the European Communities No L 33/21 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (') 4th month (') 5th month (') 6th month (2) 1 . Gross aids (ECU) 28,173 28,804 24,980 24,980 27,256 23,096 2. Final aids l I\ Seeds harvested and processed in : lll  Federal Republic of Germany (DM) 68,65 70,14 61,34 61,50 66,76 57,29  Netherlands (Fl ) 77,35 79,04 69,09 69,26 75,19 64,46  BLEU (Bfrs/Lfrs) 1 307,56 1 336,85 1 159,37 1 158,37 1 264,09 1 064,18  France (FF) 194,99 199,42 171,80 171,07 187,35 155,87  Denmark (Dkr) 237,08 242,38 210,21 210,21 229,36 193,87  Ireland ( £ Irl) 21,133 21,606 1 8,734 18,687 20,399 16,989  United Kingdom ( £) 15,976 16,373 13,712 13,712 15,275 12,544  Italy (Lit) 40 121 41 063 34 863 34 670 38 252 31 452  Greece (Dr) 2 078,91 2 147,67 1 592,68 1 592,68 1 911,35 1 485,59 (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council 's decision . (2) Contingent on the Council 's decision on prices and related matters for the 1986/87 marketing year. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 37,158 38,687 36,251 36,251 36,251 2. Final aids l I l Seeds harvested and processed in : l I\l  Federal Republic of Germany (DM) 90,21 93,79 88,17 88,32 88,32  Netherlands (Fl) 101,64 105,68 99,32 99,49 99,49  BLEU (Bfrs/Lfrs) 1 724,57 1 795,53 1 682,47 1 681,50 1 681,50  France (FF) 257,70 268,50 250,81 250,10 250,10  Denmark (Dkr) 312,68 325,55 305,05 305,05 305,05  Ireland ( £ Irl) 27,873 29,019 27,188 27,144 27,144  United Kingdom ( £) 21,404 22,412 20,739 20,739 20,739  Italy (Lit) 53 291 55 624 51 634 51 447 51 447  Greece (Dr) 2 926,54 3 1 1 7,45 2 776,38 2 776,38 2 776,38 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,165070 2,154540 2,142970 2,132860 2,132860 2,110600 Fl 2,443790 2,434110 2,423460 2,414480 2,414480 2,395560 Bfrs/Lfrs 44,294300 44,326200 44,403300 44,420500 44,420500 44,488100 FF 6,632970 6,669020 6,707790 6,744800 6,744800 6,803400 Dkr 7,981780 7,963320 7,943740 7,930080 7,930080 7,916300 £ Irl 0,715423 0,718070 0,721701 0,725510 0,725510 0,730875 £ 0,647914 0,648785 0,649731 0,651243 0,651243 0,656881 Lit 1 474,39 1 486,24 1 498,92 1 507,92 1 507,92 1 531,01 Dr 132,80420 132,63640 132,49040 132,34710 132,34710 132,20220